Citation Nr: 0032496	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for schizophrenia from December 27, 1984 to 
October 18, 1994.

2.  Entitlement to an initial disability evaluation for 
schizophrenia in excess of 10 percent from October 19, 1994 
through February 24, 1997.

3.  Entitlement to an initial disability evaluation for 
schizophrenia in excess of 50 percent from February 25, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1977.  
These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center in Cheyenne, Wyoming (RO), in which the RO 
granted service connection and a noncompensable disability 
evaluation for schizophrenia from December 27, 1984, a 10 
percent disability evaluation from October 19, 1994 and a 50 
percent disability evaluation from February 25, 1997.  During 
the pendency of this appeal, the veteran's claims file was 
transferred to the Wichita, Kansas RO.  
 
On a claim for an original or an increased rating, a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In this case, the veteran has indicated that he 
is seeking at least a 70 percent disability evaluation for 
his service-connected schizophrenia.  Accordingly, the 
veteran's appeal has not been resolved and is still pending 
before the Board.     





FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained.

2.  From December 27, 1984 to October 18, 1994, the veteran's 
schizophrenia was in full remission. 

3.  From October 19, 1994 to February 24, 1997 the veteran's 
schizophrenia was manifested by considerable impairment of 
social and industrial adaptability.

4.  From February 25, 1997, the veteran's schizophrenia has 
been manifested by symptomatology such as to produce severe 
impairment of social and industrial adaptability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability 
evaluation for schizophrenia from December 27, 1984 to 
October 18, 1994, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).

2.  The criteria for an initial 50 percent disability 
evaluation for schizophrenia from October 19, 1994 to 
February 24, 1997, have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).

3.  The criteria for an initial 70 percent disability 
evaluation for schizophrenia from February 25, 1997 to the 
present have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a compensable initial 
disability evaluation for schizophrenia from December 27, 
1984, an initial disability evaluation in excess of 10 
percent for schizophrenia from October 19, 1994 and an 
initial disability evaluation in excess of 50 percent from 
February 25, 1997.  Because the veteran has appealed the 
original assignment of a disability evaluation following the 
initial grant of service connection for schizophrenia, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  At the time of an initial 
rating in an original claim, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Id., 12 Vet. App. at 126.  
After reviewing the record, the Board concludes that all 
relevant facts have been properly and sufficiently developed 
for the equitable disposition of the veteran's appeal and 
that no further development is necessary.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 ____(2000) (to be codified at 38 U.S.C. 
§ 5103A).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2000).  

In the present case, the RO evaluated the veteran's 
schizophrenia under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9203.  During the pendency of the veteran's appeal, the 
criteria for rating schizophrenia, paranoid type were 
revised, effective November 7, 1996.  In Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), the Court held that where a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has 
concluded, the version most favorable to the appellant 
applies.  However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to use November 7, 1996 as the effective date for 
the revised criteria for mental disorders, and thus, is 
prevented from applying the liberalizing rule stated in 
Karnas.  Consequently, the revised rating schedule for mental 
disorders cannot be applied to a claim for any date prior to 
November 7, 1996.  See 38 U.S.C.A. § 5110(g) (West 1991).

Under the criteria in effect prior to November 7, 1996 a 
noncompensable rating for paranoid schizophrenia was 
warranted when the psychosis was in full remission.  A 10 
percent disability evaluation was assignable with evidence of 
mild impairment of social and industrial adaptability.  A 30 
percent disability evaluation required evidence of definite 
impairment of social and industrial adaptability.  A 50 
percent disability evaluation was appropriate with evidence 
of considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation required evidence of 
symptomatology such as to produce severe impairment of social 
and industrial adaptability, and a 100 percent evaluation was 
warranted with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.    

After November 7, 1996, the rating criteria for paranoid 
schizophrenia provide for a noncompensable disability 
evaluation for a mental condition which has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent disability 
evaluation is warranted with evidence of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is appropriate with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships and 
finally, a 100 percent evaluation is assignable where there 
is evidence of total occupational and social impairment due 
to gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

I.  Entitlement to a compensable disability evaluation for 
schizophrenia from December 27, 1984 to October 18, 1994.

The record reveals that the veteran was initially diagnosed 
with an acute schizophrenic episode in 1974 during service.  
He was able to complete his enlistment and remained in 
service until his discharge in 1977.  The pertinent evidence 
of record from December 27, 1984 (the date the veteran filed 
a claim for entitlement to service connection for alcoholism 
and a mental disorder) through October 18, 1994 shows that 
the veteran was hospitalized at Raleigh Hills Hospital from 
November to December 1984 and afforded a VA examination in 
February 1985.  In 1984, the veteran was diagnosed with 
alcohol dependence, obesity, alcoholic gastritis (resolved), 
marijuana abuse, history of gout and vericose veins.  In 
1985, the veteran was diagnosed with chronic alcohol and drug 
abuse and mild hepatomegaly on examination.  

The veteran was hospitalized at a VA Medical Facility in July 
1989 in Ft. Lyons, Colorado at which time he was diagnosed 
with alcohol dependence and chronic, undifferentiated 
schizophrenia.  On mental status examination, the veteran was 
shown to be alert, cooperative, and he had no behavioral 
abnormalities.  His mood, affect, and thought processes were 
normal.  There was no evidence of delusions or 
hallucinations.  He was oriented, his memory was normal and 
his judgment appeared to be good.  His mood and affect were 
also normal. 

VA outpatient treatment records dated July 1989 to March 1990 
and hospitalization records dated July 1989 to September 1989 
indicate that the veteran continued to receive treatment for 
alcohol dependence and schizophrenia.  Hospitalization 
records from August-September 1989 show that the veteran was 
experiencing hallucinations as well as some suicidal and 
homicidal feelings.  The veteran was also noted to have 
auditory hallucinations and was disoriented and confused.  A 
VA physician attributed the veteran's symptoms to 
anticholinergic toxicity versus ethanol hallucinosis versus 
benzo withdrawal versus schizophrenia.  During his 
hospitalization the veteran progressed and his hallucinations 
resolved.  

Additional hospitalization records from August to September 
1989 show that the veteran was diagnosed with alcohol abuse 
and dependence and alcohol related psychosis.  A VA physician 
indicated that while the veteran had been diagnosed with 
schizophrenia, it was his suspicion that the veteran's 
psychotic symptoms could be secondary to alcohol use and part 
of an alcohol hallucinosis rather than a schizophrenic 
disability picture.  The veteran was noted to have 
characterological problems including dependency, religious 
preoccupation, some paranoia and potentially a delusional 
disorder.  

In reviewing the rating criteria in relation to the veteran's 
schizophrenia and the clinical evidence from December 27, 
1984 to October 18, 1994, the Board concludes that the 
veteran's disability picture attributable to his 
schizophrenia is most consistent with a noncompensable 
disability evaluation under the former rating criteria.  The 
evidence shows that the veteran's schizophrenia was in 
remission and that his symptoms were primarily the result of 
his alcohol dependence.  Specifically, the clinical evidence 
shows that the veteran was initially diagnosed with an acute 
schizophrenic episode in 1974 and was not diagnosed with 
schizophrenia again until July 1989.  At that time though, he 
had no behavioral abnormalities, his thought processes were 
normal and there was no evidence of delusions or 
hallucinations.  The veteran was oriented and his mood and 
affect were normal.  In August and September 1989 the veteran 
experienced auditory hallucinations and suicidal ideation.  
However, these psychotic symptoms were attributed to 
anticholingeric toxicity, alcohol use and alcohol 
hallucinosis instead of schizophrenia.  The evidence does not 
show that the veteran's service-connected schizophrenia 
resulted in emotional tension, or anxiety productive of mild 
social and industrial impairment to warrant a compensable 
disability evaluation.  Accordingly, the Board finds that the 
veteran's disability picture attributable to schizophrenia 
prior to October 19, 1994 more nearly approximated a 
noncompensable disability evaluation under the former 
criteria and that a preponderance of the evidence is against 
assignment of a compensable disability evaluation.     

Entitlement to an initial disability evaluation in excess of 
10 percent from October 19, 1994 to February 24, 1997

In October 1994, the veteran was hospitalized at a VA Medical 
Facility.  At the time of admission, he was not taking 
psychotropic medications, but he displayed an unusual affect 
and had some type of underlying psychiatric disorder.  He was 
afforded a formal psychiatric consultation and was diagnosed 
with a psychotic disorder, not otherwise specified 
(differential diagnoses chronic alcoholic hallucinosis versus 
schizotypal personality disorder); mood disorder, not 
otherwise specified (differential diagnoses alcohol-induced 
depression versus dysthymia) and personality disorder, not 
otherwise specified, with paranoid schizotypal features.  The 
veteran denied suicidal or homicidal ideation or any 
hallucinations.  Upon discharge, the veteran was diagnosed 
with various disorders including a psychiatric disorder, but 
he was not diagnosed with schizophrenia.  It was indicated 
that the veteran was capable of handling his VA funds and 
that he could return to full employment.  

In July 1996 the veteran was awarded Social Security 
disability benefits as a result of primary diagnoses of 
schizophrenia, paranoia, other psychotic disorder and 
secondary diagnoses of affective disorder, personality 
disorder and substance addiction disorder-alcohol.  This 
decision was based in large part on treatment records from 
William Dahlberg, M.D.  The veteran was examined by Dr. 
Dahlberg on several occasions between February and July 1996.  
In February 1996, Dr. Dahlberg reviewed the veteran's service 
medical records and diagnosed the veteran with Axis I 
alcoholism, adjustment reaction with mixed emotional 
features, history of transient paranoid psychotic disorders 
and Axis II personality disorder with schizoid and paranoid 
features.  He assigned a global assessment of functioning 
(GAF) score of 45.  These diagnoses were based on the 
veteran's subjective reports of shunning most social contacts 
and not liking to talk to people because they picked on him.  
Objectively, the veteran had a depressed mood, depressed 
affect and he appeared worried.  His thought processes were 
normal and he was oriented to time, but did report past 
visual and auditory hallucinations.  His immediate memory was 
poor, and remote memory was described as spotty.  Dr. 
Dahlberg indicated that the veteran would have difficulty 
sustaining attention and working with a supervisor and 
coworkers in a typical work environment.  Additionally, the 
veteran was not competent to handle his own funds, because 
among other things, he reported keeping all of his money in a 
suitcase "because someone at the bank would definitely steal 
it."  The veteran reported being unemployed since 1994, when 
he left his position as a truck driver because his dispatcher 
was picking on him and because he developed diabetes.  The 
veteran last used alcohol two days prior to the examination.

In July 1996, Dr. Dahlberg diagnosed the veteran with Axis I 
alcoholism, chronic undifferentiated schizophrenia with 
paranoid qualities, adjustment reactive with fixed emotional 
features and Axis II personality disorder with schizoid and 
paranoid features.  He was assigned a GAF score of 45.  The 
veteran was described as being distrustful and apprehensive.  
The veteran reported having last consumed a 12-pack of beer 
the day before the examination.  He advised Dr. Dahlberg that 
he was living with friends because he was unable to take care 
of himself.  Specifically, he was unable to fix simple meals 
or do laundry.  Objectively, the veteran was markedly 
depressed and his affect was very blunted in a typical 
schizophrenic way.  He was also notably depressed and 
somewhat anxious.  His thought processes were marred by 
paranoid thinking and his thinking was slowed.  The veteran 
was shown to have auditory and visual hallucinations.  He 
reported seeing spiders on himself, hearing voices, seeing 
rats darting around, seeing things move, hearing someone 
calling his name and believing that someone was bothering him 
in his apartment.     

In reviewing the former rating criteria in relation to the 
veteran's schizophrenia and the clinical evidence from 
October 19, 1994 to February 24, 1997 the Board concludes 
that the veteran's disability picture attributable to his 
schizophrenia is most consistent with a 50 percent disability 
evaluation.  The evidence shows that the veteran was not 
shown to have symptoms of schizophrenia until July 1996.  
Prior to July 1996, the veteran was diagnosed variously with 
a personality disorder not otherwise specified with paranoid 
schizotypal features and he was described as being capable of 
returning to full employment.  Thereafter, the veteran was 
diagnosed with chronic schizophrenia and was markedly 
depressed.  He had a blunted affect, paranoid thoughts and 
suffered from auditory and visual hallucinations.  He 
reported that he was unable to perform simple tasks such as 
fixing simple meals or doing laundry.  As such, the Board 
concludes that the veteran's symptoms resulted in 
considerable impairment of social and industrial adaptability 
and that the veteran is entitled to a 50 percent disability 
evaluation under the former criteria for this time period.  
The evidence does not show that the veteran's symptoms 
resulted in severe impairment to establish and maintain 
effective or favorable relationships with people or that he 
became totally incapacitated by his schizophrenic symptoms, 
so as to warrant a 70 or 100 percent disability evaluation 
under the former criteria for this time period.  

III.  Entitlement to an initial disability evaluation for 
schizophrenia in excess of 50 percent from February 25, 1997. 

The veteran was afforded a VA examination in March 1997 and 
his claims file was available for review at the time of the 
examination.  At that time, the veteran reported that he had 
obtained a degree in Criminal Justice, but that he had been 
unsuccessful in securing employment in law enforcement, 
because he had been labeled a drug and alcohol abuser.  The 
veteran readily admitted to a chronic alcohol problem and 
discussed failed attempts with substance abuse treatment.  He 
was optimistic that a change in psychiatric medications would 
help him to stop drinking.  The VA examiner noted that the 
veteran had a treatment history of 10 to 15 years, with the 
prominent diagnosis being that of alcohol abuse which had 
resulted in psychotic like symptoms.  The veteran was noted 
to have a friend who acted as his payee for Social Security 
Disability benefits, paid his bills and helped him with 
grocery shopping.  The veteran stated that he did not have 
any close friends and that he did not have any hobbies other 
than driving to the woods to shoot handguns.  He reported 
spending most of his days at home or driving around, while 
drinking alcohol.  

Objectively, the veteran was poorly groomed and was markedly 
unkempt.  He was described as being unpleasant to be around 
due to his poor hygiene.  He was alert, cooperative and fully 
oriented.  His mood was moderately euthymic with a tendency 
toward a blunted affect.  The veteran reported chronic sleep 
disturbance attributed to his diabetes mellitus.  He 
described having feelings of guilt, self blame and he thought 
that people were against him and would turn against him 
sooner or later.  The veteran's concentration was within 
normal limits, and he denied suicidal and homicidal 
ideations.  His memory was grossly intact as was his abstract 
reasoning, but he was somewhat tangential during the 
interview.  The diagnoses were Axis I alcohol dependence 
(continuous) and alcoholic psychosis (in remission by self-
report) and Axis II mixed personality disorder with 
schizotypal and schizoid features.  He was assigned a GAF 
score of 45 secondary to chronic alcohol abuse and a GAF 
score of 40 secondary to alcohol dependence.  The examiner 
opined that the veteran had suffered a psychotic break in 
service and was able to return to duty to complete his 
enlistment.  The examiner indicated that this was a form of 
alcohol-induced psychosis and not schizophrenia, as 
individuals with chronic schizophrenia were generally unable 
to regain such a high level of functioning.  It was the 
examiner's opinion that the veteran was not schizophrenic and 
that his primary psychotic features were related to his 
chronic alcohol abuse.  It was indicated that the veteran was 
not competent to handle his finances.  

The veteran was afforded another VA examination in January 
1998 and was examined by two examiners.  Both examiners 
reviewed the veteran's claims file in conjunction with the 
examination.  The first examiner noted that the veteran 
continued to seek treatment from a substance abuse counselor 
and reported that medication helped to curtail his drinking, 
but that he still heard thoughts and voices.  The veteran 
reported that he usually stayed at home inside because he 
felt more comfortable that way.  He indicated that he was 
particularly uncomfortable being around other people and 
sometimes went to a bookstore an hour before they closed to 
avoid people.  He stated that he had no friends and had 
minimal to no contact with family members.  The veteran 
became tearful when discussing his family and his payee for 
Social Security, whom he has known for 30 years since high 
school.  The veteran indicated that his payee lied to him 
about why he could not spend time with him or visit him.  The 
veteran stated that he was interested in the history channel 
on television, WW I history and books.  He reported that he 
was not able to focus on the words and actually read books, 
but rather enjoyed looking at the pictures.  The veteran 
indicated that he usually drank between two and six times per 
week and would either drink an entire liter of scotch or a 
box of red wine until he passed out.  

The examiner described the veteran as unkempt and disheveled.  
He had psychomotor retardation, markedly flattened affect, 
blunted and flat mood, and his thought content was reflective 
of some paranoid ideation.  The veteran denied suicidal or 
homicidal ideation, but reported auditory hallucinations 
which occurred on a consistent, chronic basis, which were 
somewhat subdued by psychotropic medications.  The veteran's 
memory was intact.  The examiner diagnosed the veteran with 
Axis I schizophrenia paranoid-type with mixed psychotic 
symptoms and alcohol abuse and dependence, continuous.  He 
assigned the veteran a GAF score of 50 secondary to 
schizophrenia and an overall GAF score of 35 secondary to 
schizophrenia and alcohol.  The examiner indicated that the 
veteran continued to have mild to moderate schizophrenia 
symptoms despite being on psychotropic medications.  The 
veteran's symptoms included poor social skills, thought 
disorder, auditory hallucinations and a belief system that he 
should have been born during the time of WWI and was meant to 
be a fighter pilot.  The examiner indicated that these 
symptoms had impacted the veteran's ability to establish and 
maintain suitable employment.  Further, the examiner opined 
that the veteran's schizophrenia would continue to exist as 
an independent problem regardless of his alcoholism status.   

The second examiner diagnosed the veteran with Axis I 
schizophrenia, paranoid type in residual phase with minimal 
psychotic symptoms and alcohol abuse and dependence, 
continuous.  The veteran's schizophrenic symptoms included 
delusional suspiciousness, some auditory hallucinations 
including hearing voices including Teddy Roosevelt and Eddie 
Rickenbacker, an inordinate preoccupation with the past, poor 
social skills, depressed mood, slowed thinking and slowed 
reaction time.  Symptoms attributed to his alcohol abuse 
included poor work performance and attendance, acute 
intoxication, low energy and difficulty concentrating.  The 
examiner assigned a GAF score of 55 secondary to 
schizophrenia and an overall GAF score of 40 secondary to 
alcohol abuse.

VA outpatient treatment records from January 1997 to 
September 1999 show that the veteran continued to receive 
treatment for schizophrenia and alcohol abuse problems.  He 
was diagnosed variously with schizophrenia, alcohol 
dependence and nicotine dependence with GAF scores of 50, 60 
and 70 (May to October 1997); schizophrenia and alcohol 
dependence (November 1997); bipolar disorder (December 1997 
and January 1998); paranoid-schizophrenia and alcohol 
dependence in full remission (August-September 1998) and 
chronic depression (January 1999).  A September 1997 clinical 
note shows that the veteran reported that he had not been 
bothered by voices since he had been sober.  In October 1997 
the veteran was assigned GAF scores of 60 and 70 based on 
diagnoses of schizophrenia and alcohol dependence and his 
symptoms were described as moderate.  From November 1997 to 
September 1998 the veteran was assigned a GAF score of 45 and 
was described as regressing based on diagnoses of 
schizophrenia and alcohol dependence.  In September 1998, it 
was indicated that the veteran had been sober for almost one 
year.  In September 1999 the veteran was seen in the 
Psychiatric Medication Clinic.  A VA physician noted that the 
available records in conjunction with interviews with the 
veteran did not provide sufficient information upon which to 
make a definitive Axis I psychotic diagnosis.  The physician 
indicated that the veteran's principal clinical problem was 
alcoholism.  

The veteran was afforded a personal hearing at the RO in 
January 2000.  At the hearing he testified that his 
schizophrenia caused him to hear the voice of Teddy Roosevelt 
and that he had intermittent suicidal ideations.  The veteran 
reported that he did not have a social life and that he 
stayed at home watching television most of the time.  He also 
indicated that he continued to seek regular treatment.  

In reviewing both the former and revised rating criteria in 
relation to the veteran's schizophrenia and the clinical 
evidence from February 25, 1997 the Board concludes that the 
veteran's disability picture attributable to his 
schizophrenia is most consistent with a 70 percent disability 
evaluation under the former criteria.  The evidence shows 
that in March 1997, a VA examiner indicated that the 
veteran's symptoms were a manifestation of alcohol induced 
psychosis and not schizophrenia.  In October 1997 and January 
1998, the veteran's schizophrenia symptoms were described as 
mild to moderate.  Specifically, the veteran's schizophrenia 
was manifested by poor social skills, thought disorder, 
auditory hallucinations, an inordinate preoccupation with the 
past, depressed mood, and slowed thinking and reaction time.  
The VA examiners indicated that the veteran's symptoms had 
impacted his ability to establish and maintain suitable 
employment.  While this evidence is indicative of severe 
symptoms, the evidence does not show that the veteran's 
schizophrenia symptoms alone resulted in total industrial and 
social impairment so as to warrant a 100 percent disability 
evaluation.  Rather, there is substantial evidence of record 
to show that the veteran's alcoholism is quite debilitating 
and in fact has warranted GAF scores of 40 (March 1997) and 
has also been identified as a major cause of the veteran's 
psychotic symptoms.  Likewise, the veteran has been diagnosed 
with bipolar disorder and chronic depression for which he is 
not currently service-connected.    

In January 1998, VA examiners assigned GAF scores of 50 and 
55 secondary to schizophrenia.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994 
(DSM-IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 
4.130, a GAF score of 51 to 55 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Based on the clinical evidence of record and giving the 
veteran the benefit of the doubt, the Board concludes that 
the veteran is entitled to a 70 percent disability evaluation 
under the former criteria for the period from February 25, 
1997.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis for each of the aforementioned time periods.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  In 
this regard, the Board finds that while the evidence shows 
that the veteran's schizophrenia has affected his ability to 
establish and maintain employment, he is being adequately 
compensated for this by the disability evaluations assigned 
in this decision.  Further, while the veteran has been 
hospitalized frequently for schizophrenia, he has also been 
hospitalized for treatment for alcohol abuse and other 
psychiatric disorders.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable initial disability evaluation for schizophrenia 
from December 27, 1984 to October 18, 1994 is denied.

An initial 50 percent disability evaluation for schizophrenia 
from October 19, 1994 to February 24, 1997 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.
 
An initial 70 percent disability evaluation for schizophrenia 
from February 25, 1997 is granted, subject to the laws and 
regulations governing the award of monetary benefits.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

